COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  JESUS JOSE DURAN,                                             No. 08-17-00108-CR
                                                §
  Appellant,                                                      Appeal from the
                                                §
  v.                                                         County Court at Law No. 1
                                                §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
  Appellee.                                                     (TC# 20140C11470)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.